DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered.
Applicant’s arguments pertain to the 35 U.S.C 102 rejection using Konter as an anticipatory reference in the final rejection of November 12, 2021. The examiner agrees Konter does not anticipate claim 18 in the claims of January 27, 2022.  A 35 U.S.C 103 rejection is presented in the rejection below based on additional art.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21, 26-27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Konter et al. (U.S Pre-Grant Publication 20090041587) hereinafter Konter in view of Benson et al. (U.S Patent 9,995,146) hereinafter Benson and Lee et al. (U.S Pre-Grant Publication 20130045111) hereinafter Lee.
Regarding claim 18, Konter discloses:
A turbine blade {[0001], Figure 2 (1)}, comprising:
an airfoil body {Figure 2 the portion of the blade (1) that isn’t the root (2)};
and a plurality of cooling passages extending along a blade height direction inside the airfoil body and being in communication with each other to define a serpentine flow passage {Figure 2 (6), (7) form serpentine, [0019]},
the plurality cooling passages including:
a downstream cooling passage positioned downstream with respect to a flow direction of a cooling fluid {Figure 2 (7)}
the downstream cooling passage including an outlet opening at a tip of the airfoil body {Figure 2 (11)}
an upstream cooling passage {Figure 2 (6)} positioned adjacent to the downstream cooling passage and upstream with respect to the flow direction of the cooling fluid {Figure 2 (6) is adjacent the downstream cooling passage (7) and upstream with respect to the cooling flow}
first turbulators on an inner wall surface of the upstream cooling passage {Figure 2 (15) are disposed on the wall surface of (6)};
and second turbulators on an inner wall surface of the downstream cooling passage {Figure 2 (7) has turbulators (17)},
the upstream cooling passage is connected to the downstream cooling passage at a base of the airfoil body {Figure 2 (6) is connected to (7) at the base}, and
the flow direction of the cooling fluid in the upstream cooling passage extends in only one direction which is in the blade height direction toward the base of the airfoil body {Figure 2 (6) extends along blade height direction only towards the base}
the flow direction of the cooling fluid in the downstream cooling passage extends in only one direction which is in the blade height direction toward the tip of the airfoil body {Figure 2 (7) extends along blade height direction towards the tip}, and
a flow passage area of the downstream cooling passage decreases toward the outlet opening {Figure 2 the cross sectional area of (7) decreases along the flow direction due to narrowing shown in Figure 2}
each of the second turbulators is positioned at a second angle which is an acute angle between each of the second turbulators and the flow direction of the cooling fluid in the downstream cooling passage {Figure 2 (17) are angled as described by [0027] and [0028]; 45⁰±10⁰}.
Konter teaches wherein the turbulators of the upstream cooling passage are at 45±10⁰.  Based on the totality of the other limitations of claim 18 passage (5) cannot be considered the upstream passage.  Passage (5) is disclosed as having orthogonal to the flow turbulators {[0024]}. Konter additionally teaches the impact of geometry (including the angle of inclination) of the turbulators on cooling efficiency and hydraulic resistance {[0024]-[0028]}.
Based on the above, Konter does not explicitly disclose each of the first turbulators is positioned at a first angle which is in a direction orthogonal to the flow direction of the cooling fluid in the upstream cooling passage.
Benson pertains to cooling configurations of turbine blades.  Benson discloses turbulators may be parallel, perpendicular (orthogonal), or angled to the main flow direction of cooling air; the specific angle may vary of turbulators; and the turbulators may be at different angles {Column 4 lines 16-23}.
Lee pertains to cooling configurations of turbine blades.  Lee discloses that turbulators (trip strips) may be positioned at various angles and spacing to increase the efficiency of the cooling system {[0022] and [0023]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have done routine optimization of the angle the first turbulators of the upstream passage of Konter resulting in these turbulators being orthogonal to the flow direction.  One of ordinary skill in the art would be motivated to do so as both turbulator angle is a result effective variable affecting hydraulic resistance and cooling efficiency {Konter [0024]-[0028] and Lee [0022]-[0023]} as well as perpendicular and angled turbulators are known substitutes as taught by Benson {Column 4 lines 16-23}.
The modification directly above therefore teaches each of the first turbulators is positioned at a first angle which is in a direction orthogonal to the flow direction of the cooling fluid in the upstream cooling passage.
Regarding claim 19, Konter further discloses wherein a second shape factor defined by a height and a pitch {under a broadest reasonable interpretation this could be anything, including P/e – 8} of the second turbulators with respect to the flow direction of the cooling fluid in the downstream cooling passage is smaller than a first shape factor defined by a height and a pitch { under a broadest reasonable interpretation this could be anything, including P/e + 35} of the first turbulators with respect to the flow direction of the cooling fluid in the upstream cooling passage {using the two examples described above and using the teaching of Konter [0024]-[0027], where both P/e height and pitch range from 10 ± 2 results in the second shape factor being less than the first shape factor}.
Regarding claim 20, the combination of Konter, Benson, and Lee further discloses:
the first turbulators are arranged along the blade height direction {Figure 2 multiple instances of (15) are arranged along blade height direction (up/down)},
the second turbulators are arranged along the blade height direction {Figure 2 multiple instances of (17) are arranged along blade height direction (up/down)}, 
and an average of second angles of the plurality of second turbulators is smaller than an average of first angles {second angles are all 45⁰±10⁰ [0027], [0028], which is less than first angles which are all 90⁰ as described in modification in rejection of claim 18}.
Regarding claim 21, Konter further discloses:
the first turbulators arranged along the blade height direction {Figure 2 multiple instances of (15) are arranged along blade height direction (up/down)},
the second turbulators arranged along the blade height direction {Figure 2 multiple instances of {(17) are arranged along blade height direction (up/down)}, and
an average of the second shape factors of the plurality of second turbulators is smaller than an average of the first shape factors of the plurality of first turbulators {the shape factors may be defined in the same way as claim 19 above, Konter describes the shape factor with respect to the different passages, and implicitly has the shape factors consistent within the passages; therefore, the average of P/e is the same as disclosed in Konter for a single instance}.
Regarding claim 26, Konter further discloses wherein the plurality of cooling passages include at least the three cooling passages {plurality of cooling passages additionally includes Annotated Figure 1 (I)}.

    PNG
    media_image1.png
    685
    449
    media_image1.png
    Greyscale

Regarding claim 27, Konter further discloses:
wherein the upstream cooling passage is a first upstream cooling passage and the turbine blade includes a second upstream cooling passage positioned upstream of the first upstream cooling passage {Annotated Figure 1 (I) is upstream with regard to the cooling flow compared to (6)},
An inner wall surface of the second upstream cooling passage is formed by a smooth surface which is not provided with any turbulators {Annotated Figure 1 (I) has no turbulators}
Regarding claim 29, Konter further discloses wherein the turbine blade is a rotor blade for a gas turbine {[0001]}.
Regarding claim 31, Konter further discloses a gas turbine {[0001]}, comprising: the turbine blade according to claim 18 {see claim 18}; and a combustor for producing a combustion gas to flow through a combustion gas flow passage in which the turbine blade is disposed {[0001], [0002] a gas turbine engine inherently and implicitly has a combustor where the turbine blades interact with the combustion gas}.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Konter in view of Benson and Lee as applied to claim 19 above, and in further view of Merry (U.S Pre-Grant Publication 20030108422) hereinafter Merry.
Regarding claim 22, the combination of Konter, Benson, and Lee teaches the turbine blade according to claim 19, but Konter teaches a consistent pitch and height of the turbulators in a passage, and therefore does not teach wherein the first shape factors of some of the first turbulators are smaller than an average of the first shape factors of other of the first turbulators in the same passage.
Merry pertains to the cooling configuration in a turbine blade. Merry teaches varying along the spanwise direction in a passage the trip strip/turbulators height {[0005], Figure 5 ex: T1s .020 and .010}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have varying along the spanwise direction in a passage the trip strip/turbulators height as taught by Merry applied to the first turbulators of the combination of Konter, Benson, and Lee.  One of ordinary skill in the art would be motivated to do so in order to increase heat transfer {Merry [0005]}.
This combination results in the claim limitation wherein the first shape factors of some of the first turbulators are smaller than an average of the first shape factors of others of the first turbulators in the upstream cooling passage {the first shape factor as discussed in claim 19 in 102 section above is P/e -8, the instance with larger e of .020 such as shown in Merry Figure 5 T1s will have a shape factor smaller than the average}.
Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Konter in view of Benson and Lee as applied to claim 18 above, and in further view of Merry and Kercher (U.S Patent 5,695,321} hereinafter Kercher.
Regarding claim 24, Konter does not teach the limitations of claim 19 and 24 together as claim 24 defines the shape factor to be other than interpreted in the rejection of claim 19.  Claim 19 and 24 are rejected as follows.
The combination of Konter, Benson, and Lee teaches the turbine blade of claim 18 and the limitations of claim 24,
“the first shape factor is represented by a ratio P1/e1 of the pitch P1 of an adjacent pair of the first turbulators to the height e1 of the adjacent pair of first turbulators with reference to the inner wall surface of the upstream cooling passage {Konter Figure 3a (h) and (d), ratio of 10±2 described in [0024]}, and 
the second shape factor is represented by a ratio P2/e2 of the pitch P2 of an adjacent pair of the second turbulators to the height e2 of the pair of second turbulators with respect to the inner wall surface of the downstream cooling passage {Konter Figure 3b (h) and (d), ratio of 10±2 described in [0026]}.
Konter does not teach the limitation of claim 19, where the second shape factor is smaller than the first shape factor.  Merry pertains to the cooling configuration in a turbine blade. Merry teaches varying heights and pitches across different portions of the serpentine cooling passage as shown in Figure 5.  Additionally, Kercher pertains to blade cooling configurations. Kercher teaches ratio of S/e (analogous to P/e) is a result effective variable {Figure 6, Column 5 lines 17-28} that affects the heat transfer coefficient.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have selected the second turbulators of Konter to have a second shape factor smaller than the first shape factor of the first turbulators based on the discussed teachings of Merry and Kercher.  One of ordinary skill in the art would be motivated to do so as it is routine optimization based of a known result effective variable of {S/e which is analogous to P/e, Kercher Figure 6, Column 5 lines 17-28} and having different serpentine portions with different turbulator shape factors is already known by the teachings of Merry Figure 5.      
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Konter in view of Benson and Lee as applied to claim 18 above, and in further view of Hada et al. (U.S Pre-Grant Publication 20110044822) hereinafter Hada.
Regarding claim 32, Konter discloses the turbine blade according to claim 18.  Konter is silent regarding the precise distribution of the cross-sectional area of the upstream cooling passage and therefore silent regarding the limitation, “wherein a flow passage area of the upstream cooling passage decreases toward a downstream side of the flow of the cooling fluid”.
Hada pertains to a gas turbine blade serpentine cooling configuration.  Hada teaches the cross sectional area of the passage getting smaller from the extreme upstream side of the channel toward the extreme downstream side of the cooling channel in the serpentine {[0007]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used this distribution of cross sectional area for the serpentine passage of Konter.  One of ordinary skill in the art would be motivated to do so to increase the flow rate to compensate for the temperature of the coolant being increased {Hada [0008]}.      
This combination teaches wherein a flow passage area of the upstream cooling passage decreases toward a downstream side of the flow of the cooling fluid {Hada [0007] applied to (6), and (7) of Konter}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zausner et al. (U.S Patent 8,210,814) teaches optimization of the angle of inclination of turbulators Column 4 lines 35-41.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745